DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0006], “achieves” should read “achieve.”
In [0006], “later” should read “latter.”
In [0019], “body 10” should read “pipe body 10.”
Throughout the specification, 18 is used to refer to both “ridge” and “edge.”
Paragraph [0001] states that “this application claims priority over US4020853A” however no domestic priority has been claimed in this application (see filing receipt). The paragraph should be deleted.
Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  "it's" should read "its Appropriate correction is required.
Claim 7 objected to because of the following informalities: “follow” should read “follows.”  Appropriate correction is required.
Claims 3 and 10 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For the purposes of this Office Action, claim 3 depends from claim 2 (which includes all the limitations of claim 1) and claim 10 depends from claim 8 (which includes all the limitations of claim 5).
Claim 9 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "The non-circular shape of the protruding ridge" in first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 6-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 5 recite a smoking pipe while the dependent claims only recite a component of the claimed pipe.
A dependent claim should recite the entire invention described in the claim on which it depends and then introduce further limitations on that invention. Some examples of claims rewritten in the proper form are provided below:
Claim 2 should recite “The smoking pipe of claim 1 wherein the bowl and stem are further defined as being composed of a single, continuously formed piece of fine ceramic.”
Claim 4 should recite “The smoking pipe of claim 2 wherein the fine ceramic is further defined as being able to withstand sustained temperatures in excess of 3000°F.”
Claim 8 should recite “The smoking pipe of claim 7 wherein the protruding ridge is further defined as contacting the circumference of the screen as the screen is pushed into the receiving area.”
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krumnikl (US 2018/0042298 A1).
Regarding claim 1, Krumnikl discloses a smoking pipe comprising: a bowl ([0064], Fig. 1, combustion chamber 11) integrally formed in the first end of the pipe, and a stem ([0061], Fig.1, exhaust line 20) extending from the bowl to the second end of the pipe, defining an air passage ([0065], Fig. 1, canal 24) there between.
Regarding claim 2, Krumnikl discloses the smoking pipe of claim 1, wherein the bowl and stem are further defined as being composed of a single, continuously formed [0063] piece of fine ceramic [0017].
Regarding claim 3, Krumnikl discloses the smoking pipe of claim 3 wherein the air passage is further defined as being comprised of a single wall of the fine ceramic [0063].

Claim 4 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krumnikl (US 2018/0042298 A1) as evidenced by American Elements
Regarding claim 4, Krumnikl discloses the smoking pipe of claim 2 in which the fine ceramic is further defined as being able to withstand sustained temperatures in excess of 3000°F Krumnikl suggests the use of oxide ceramics, including alumina-silicon oxide [0017], which can withstand temperatures in excess of 3000°F as it has a melting point of 1810°C or 3290°F (American Elements).

Claims 1, 5-8 & 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Unger (US 3,863,647 A).
Regarding claim 1, Unger discloses a smoking pipe comprising: a bowl (col. 2, line 34, Fig. 1, bowl 18) integrally formed in the first end of the pipe, and a stem (col. 2, line 53, Fig. 1, pipe stem 24)   extending from the bowl to the second end of the pipe, defining an air passage (col. 2, line 53, Fig. 1, central metal tube 30) there between.
Regarding claim 5, Unger discloses a smoking pipe comprising: a bowl (col. 2, line 34, Fig. 1, bowl 18) integrally formed in the first end of the pipe, a stem (col. 2, line 53, Fig. 1, pipe stem 24) extending from the bowl to the second end of the pipe, defining an air passage (col. 2, line 53, Fig. 1, central metal tube 30) there between, and a receiving area (col. 2, line 33, Fig. 1, passage 16), located within the bowl, that accepts a ductile screen (col.2, lines 36-37, Fig. 2, metallic screen 20)
Regarding claim 6, Unger discloses the smoking pipe of claim 5 wherein the screen is further defined as having a circular (col. 1, lines 60-61), substantially flat (col. 2, lines 12-13) circumference along its outer edge.
Regarding claim 7, Unger discloses the smoking pipe of claim 6 wherein the receiving area is further defined as having a protruding ridge (col. 2, line 40, Fig. 1, shoulder 20), or a segmented protruding ridge, that follows a closed, non-circular path (col. 2, lines 47-50).
Regarding claim 8, Unger discloses the smoking pipe of claim 7 wherein the protruding ridge is further defined as contacting the circumference of the screen as the screen is pushed into the receiving area (col. 1, lines 48-49).
Regarding claim 10, Unger discloses the smoking pipe as set forth above. Additionally, the reference discloses the non-circular shape of the protruding ridge deforming the screen so that the screen’s circumference significantly contacts the air passage of the bowl (Fig. 1 depicts the circumference of the screen in contact with the bowl’s air passage.) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M SHANNON whose telephone number is (571)272-3038. The examiner can normally be reached M-Th: 8:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.S./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747